Citation Nr: 1452525	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), alcohol dependence, major depressive disorder, and anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2008 to April 2009 and May 2009 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Board videoconference hearing in October 2014 and a copy of that transcript is of record.

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  As a result of the psychiatric diagnoses of record, the issue on appeal has been re-characterized on the title page.

A review of the Veteran's Benefits Management System (VBMS) file reveals a March 2014 private examination and opinion.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2011 to May 2013 and the October 2014 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a TBI that is related to his military service, specifically exposure to IEDs (improvised explosive devices), incoming rockets, and gunfire.  See October 2014 Board hearing.  The Veteran also contends that he has an acquired psychiatric disorder due to his military service, specifically, fear during frequent rocket and mortar attacks, deaths of friends, multiple suicides in his unit, and being horrified by countless Iraqi bodies being brought to their base.  See March 2014 private opinion.  The Board finds that further development is necessary prior to adjudication of the claim.  

First, the Board notes that the record contains indications that the service treatment records may be incomplete.  After review of the Veteran's file it does not appear that a request for the Veteran's service treatment records was sent to the National Personnel Records Center (NPRC).  Instead, the envelope of record with the service treatment records that have been associated with the claims file contains the notation "[service treatment records] submitted by Vet."  Additionally, the service treatment records associated with the file does not include enlistment examinations for the Veteran's periods of active duty or separation examinations from his periods of active duty.  The Board also notes that the Veteran has Army National Guard service.  As such, on remand, the AMC should take all appropriate steps to obtain any outstanding service treatment records for the Veteran's period of active duty service and National Guard service. 

The Board also notes that private treatment records dated January 2012 to July 2012 indicate that the Veteran applied for Social Security Administration (SSA) benefits.  However, no SSA records are associated with the claims file.  Therefore, on remand the AMC should request the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, at the October 2014 hearing, the Veteran indicated that he receives ongoing treatment at the Minneapolis VAMC.  The most recent VA treatment records associated with claims file are dated May 2013.  As such, on remand all outstanding VA treatment records should be obtained.  

In regards to the Veteran's claim for an acquired psychiatric disorder, a VA treatment record dated February 17, 2011, shows that the Veteran was treated for a suicide attempt.  The Board notes that the Veteran was discharged from his second period of active duty on February 21, 2011.  However, the Veteran also reported that he attempted to kill himself in 2002 after his mother died.  The Veteran also indicated that after this attempt he was hospitalized at Winona State.  The Veteran also reported that he attempted suicide in 2008.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Here, as stated above, there are no entrance examinations for the Veteran's periods of active duty as the Veteran's service treatment records appear to be incomplete.  As such, after the development above the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

Additionally, the Board notes that one of the Veteran's reported stressors involves fear of hostile military or terrorist activity.  The Board finds that such fear is consistent with the Veteran's service in the Persian Gulf and that the claimed stressor is consistent with the places, types, and circumstances of his service.  The Board also notes that the Veteran's DD-214 reveals that he received Imminent Danger Pay for his service in Iraq and Kuwait from May 2009 to December 2010.  As such, on remand the examiner should also address whether the Veteran's reported stressor of fear due to incoming mortar fire and rockets is adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  See 38 C.F.R. § 3.304(f)(3) (2014). 
Furthermore, the Veteran more recently identified several other stressors, including suicides in his unit.  The Board finds that on remand the Veteran should be provided with an opportunity to provide more specific information regarding his claimed in-service stressors.   

The Board acknowledges the May 2014 private opinion that the Veteran's PTSD symptoms with anxiety, depression, and alcohol abuse is more likely than not secondary to his traumatic experiences serving in Iraq.  However, the May 2014 opinion is not adequate to grant service connection as it fails to take into consideration the pre-service suicide attempt and hospitalization.  

The Board notes that the Veteran was afforded VA examinations in November 2011 and December 2012.  The November 2011 VA examiner concluded that the based on the Veteran's self-report the Veteran meets the criteria for PTSD.  However, the examiner noted that given the Veteran's non credible self-report and the interference from chronic alcohol abuse, a clearer determination could not be made without resorting to mere speculation.  The examiner concluded that the most parsimonious explanation for the Veteran's current difficulties was personality pathology, specifically borderline traits.  The December 2012 examiner concluded that the Veteran's psychological testing had two validity scale measures well above even conservative cutoffs for exaggerated/feigning responding, representing strong evidence of symptom exaggeration to the point where making an accurate mental disorder diagnosis unlikely without resort to mere speculation.  Additionally, the Board notes that VA treatment records have noted the Veteran to be an unreliable historian as he underreported his symptoms.  While the Board is uncertain as to whether the Veteran's noted underreporting and over reporting is a manifestation of his diagnosed mental condition, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, as part of the December 2011 VA general examination and TBI examination, a headaches examination was completed.  The examiner concluded that based upon the available information, she could not resolve the issues without resort to mere speculation.  The examiner explained that the onset of headaches was about four months prior and not considered chronic as they had been ongoing for less than six months.  The Board notes that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, VA treatment records dated February 2011 to June 2013 show that in February 2011 the Veteran reported that he was having daily headaches since he returned from Iraq.  A March 2013 VA TBI evaluation shows that the Veteran reported severe headaches.  The Board has considered service connection on a presumptive basis for the Veteran's headaches, as headaches are considered an organic disease of the nervous system.  However, the evidence of record does not show that the Veteran's headaches manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  However, as the Veteran complained of headaches within weeks of discharge and was recently treated for headaches, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his claimed TBI, headaches, and acquired psychiatric disorder.  Particularly private records from Winona State regarding his reported 2002 suicide attempt and hospitalization and any records regarding his reported 2008 suicide attempt.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records from the Minneapolis VAMC dated May 2013 to the present.  

3. Contact the Veteran to afford him another opportunity to provide specific information regarding his claimed in-service stressors; particularly specific dates (within a 60 day period), locations, and any names of individuals involved.  

If the Veteran responds, the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.

4. Contact the appropriate sources to obtain the Veteran's active duty and Army National Guard service treatment records, including the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Minnesota State Adjuncts General.  All efforts made to locate these records should be documented in the claims folder. 

5. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s). 
6. Whether or not the Veteran's reported stressors can be verified or the additional service treatment records are obtained, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD alcohol dependence, major depressive disorder, and anxiety disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and medical treatment records, the examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD alcohol dependence, major depressive disorder, and anxiety disorder, the examiner should attempt to reconcile the diagnoses. 

If and only if, an acquired psychiatric disorder is noted on a newly obtained enlistment examination for active duty, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any such acquired psychiatric disorder increased beyond its natural progress of the disorder during service?  In rendering the opinion, the examiner should address the Veteran's reported stressors of fear during frequent rocket and mortar attacks, deaths of friends, multiple suicides in his unit, and being horrified by countless Iraqi bodies being brought to their base.

If any increase was not due to the natural progression of the disease, the examiner is asked to determine the pre-service level of severity of the Veteran's psychiatric disorder, if feasible.  

Otherwise, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that any acquired psychiatric disorder existed prior to service. 

If the acquired psychiatric disorder clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that such condition was not aggravated beyond the natural progress of the disorder by his active military service. In rendering the opinion, the examiner should address the Veteran's reported stressors of fear during frequent rocket and mortar attacks, deaths of friends, multiple suicides in his unit, and being horrified by countless Iraqi bodies being brought to their base.  

If any increase was not due to the natural progression of the disease, the examiner is asked to determine the pre-service level of severity of the Veteran's the acquired psychiatric disorder, if feasible.

If an acquired psychiatric disorder  did not clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's PTSD is related to his active military service, to include his reported stressors of fear during frequent rocket and mortar attacks, deaths of friends, multiple suicides in his unit, and being horrified by countless Iraqi bodies being brought to their base.

The examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

The Board notes that "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are related to the Veteran's active military service. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

7. Schedule the Veteran for a new VA examination to determine the nature and etiology of his headaches.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are related to the Veteran's active military service?  The Board advises that the Veteran complained of headaches within a year of discharge.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

8. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


